DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 14, 17, and 18 are objected to because of the following informalities:  “and,” at the end of each of claim 1, line 4 and claim 18, line 2 should have the comma deleted; and “a group” and “or” in each of claim 14, lines 1 and 2, respectively, and claim 17, lines 1 and 2, respectively, should be –the group—and –and--, respectively.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 6-11, 14, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the method step of “loading the bees…” in lines 2-3, rendering the metes and bounds of the claim indefinite because the method step appears in an 
Claims 3, 11, and 19 recite features in parenthesis, rendering those claims indefinite because it is unclear as to whether the material in parenthesis is intended to be positively recited.
Re Claim 3, the limitation “in” at the end of the claim renders the claim indefinite because the abbreviation has not been defined. Applicant is advised to amend the claim to define the abbreviation before its use, e.g., “inches (in.).”
Claim 6 requires “a second end cap,” rendering the claim indefinite because a first end cap was not previously recited in the claims. Thus, it is unclear as to what the end cap is “second” to.
Claims 7 and 14 each recite the limitation "the wash material" in line 1.  There is insufficient antecedent basis for this limitation in each of the claims.
Re Claim 20, the claim does not include a transitional or linking term, e.g., “comprising,” so it is unclear as to how steps (a), (b), and (c) relate to the preamble. For purposes of this Office Action, the limitation will be assumed to recite “comprising.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Vanderpool, U.S. Patent No. 6,702,645 B2.
Re Claim 18, Vanderpool discloses a unitary (10; see figure 1, illustrating a unitary device; see also 7:24-27) bee washing device (see Abstract) comprising:
A bee containment section (section of 10 below 12, 104 and above 40; or section of 10 below 12, 104 and above 40 together with 12; see figures 1 and 3, 2:55-58, and 4:53-62) having a coarse filter (40; see figures 1, 3, and 5 and 4:59-5:22); and
A wash material section (96 and section of 10 below 96, including, inter alia, 102; see figure 3, 5:9-16, and 7:10-15) having a fine filter (96; see figures 1, 3, and 5 and 4:59-5:22);
Wherein the device is configured so that when a bee wash is complete, a spent washing fluid (see 3:58-4:5, noting that “mists” meets the claimed “fluid”) filters through the coarse filter, and then through the fine filter. See figures 1, 3, and 5, 4:59-62, 5:6:16, and 7:9-15.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 11-15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siefert et al. U.S. Patent No. 10,959,410 B2 (hereinafter Siefert), in view of Vanderpool.
Re Claim 1, Siefert teaches a system for washing varroa mites from bees, the system comprising:
	A unitary washing device (1; see figure 1, illustrating a unitary device) having a bee containment section (30; see figures 1 and 2 and 7:20-29), and a wash material section (section of 1 below 30; see figures 3 and 4, 7:30-37, and 7:56-60);
The bee containment section being defined by a first end (covered by 50; see figures 2-4), and a coarse filter (31 forms a filter; see figure 4, 6:23-32, and 7:56-60), the bees being contained between the first end and the coarse filter (see id. and 7:20-29); and
The wash material section being defined by a second end (base of 10; see figures 3 and 4), and the unitary washing device has a vertical operating position (see id., 7:20-24, 7:30-37, and 7:50-63);
Whereby the system is structured so that an operator washes the bees by shaking the unitary washing device (see 7:54-63) and when the wash is complete, spent wash material in due course drains into the wash material section. See id. and figure 4.
Siefert does not expressly teach a fine filter as claimed.
Vanderpool, similarly directed to a system for washing varroa mites from bees, the system comprising: a unitary washing device (10; see figure 1, illustrating a unitary device; see also 7:24-27) having a bee containment section (section of 10 below 12, 104 and above 40; or section of 10 below 12, 104 and above 40 together with 12; see figures 1 and 3, 2:55-58, and 4:53-62), and a wash material section (96 and section of 10 below 96, including, inter alia, 102; see figure 3, 5:9-16, and 7:10-15); the bee containment section being defined by a first end (covered by 36 for containment section see figures 1 and 3), and a coarse filter (40; see id., figure 5, and 4:59-5:22), the bees being contained between the first end and the coarse filter (see figures 1 and 3 and 4:59-62); teaches that it is known in the art for the wash material section to be defined by a fine filter (96; see figures 1, 3, and 5 and 4:59-5:22), and a second end (base of 10 or 120; see figures 1 and 3), so that when the unitary washing device is in a vertical operating position (see id.), the fine filter is below the coarse filter (see id., figure 5, and 5:6-16); whereby the system is structured so that an operator washes the bees by shaking a portion of the unitary washing device (see 6:18-24 and 6:59-7:9) and when the wash is complete, spent wash material in due course drains through the fine filter, and the fine filter filters out the varroa mites. See figure 3, 2:49-53, 5:6-16, and 7:5-15.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the wash material section of Siefert to be defined by a fine filter, so that when the unitary washing device is in the vertical operating position, the fine filter is below the coarse filter; whereby when the wash is complete, spent wash material in due course drains through the fine filter, and the fine filter filters out the varroa mites, as taught by Vanderpool, in order to easily catch and remove the varroa mites while providing a means for reusing or easily disposing of the wash fluid (see Vanderpool at 6:64-7:15), or to catch and immobilize the varroa mites on a fine filter for more easily counting them. See Siefert at 7:64-67, noting that varroa mites suspended in fluid would otherwise move as the washing device moves, thus hindering accurate counting of the number of mites.
see Siefert at 7:20-29; Vanderpool at 2:62-3:9) and loading the bees so that the bees are above the coarse filter. See Siefert at figure 4 and 7:20-29; Vanderpool at figures 1 and 3 and 4:53-62.
Re Claim 3, Siefert as modified by Vanderpool teaches that the coarse filter has a mesh (or the structural aperture equivalent) size of about 3 millimeters, i.e., 0.11811 inches (see Siefert at 6:30-32) or in the range of approximately 0.05 inches to approximately 0.20 inches (see Vanderpool at 4:59-5:2), but not expressly the range of 0.0331 to 0.1164 inches.
However, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the mesh size of Siefert as modified by Vanderpool to be in the range of 0.0331 to 0.1164 inches, in order to size the mesh appropriately depending on the size of the bees and parasites to be removed, and ease of manufacturing or obtaining commercially available filters. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Re Claim 4, Siefert as modified by Vanderpool teaches that the coarse and fine filters comprise screens. See Siefert at figures 3 and 4; Vanderpool at figure 5. In the event Siefert does not also expressly teach that the coarse filter comprises a screen, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention in view of the combined teachings of Siefert and 
	Re Claim 5, Siefert as modified by Vanderpool teaches that after the wash is complete, in the vertical operating position, the system is structured so that the spent wash material is filtered through the coarse filter, and then through the fine filter, and then flows to the second end. See Siefert at figure 4 and 7:54-8:8; Vanderpool at figures 1 and 3, 5:6-16, and 6:64-7:15.
	Re Claim 11, Siefert as modified by Vanderpool teaches that the fine filter has a mesh (or the structural aperture equivalent) size in the range of approximately 0.005 inches to approximately 0.05 inches (see Vanderpool at 5:14-22), but not expressly 0.007 inches to 0.0281 inches.
However, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the mesh size of Siefert as modified by Vanderpool to be in the range of 0.007 to 0.0281 inches, in order to size the mesh appropriately depending on the size of the wash material and parasites to be removed, and ease of manufacturing or obtaining commercially available filters. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re Claim 12, Siefert as modified by Vanderpool teaches that the unitary washing device is comprised of 3 centimeter, i.e., 3.93701 inches (see Siefert at 5:50-53) plastic tubing. See id. and Siefert at figure 1 and 6:6-8. Siefert as modified by Vanderpool does not expressly teach two-inch poly vinyl chloride.
see Siefert at 6:33-40), for example if using a wash material toxic to bees, and to use a known, widely-available type of plastic known for its strength and durability. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice.  In re Leshin, 125 USPQ 416.
Re Claim 13, Siefert as modified by Vanderpool teaches that at least some of the tubing is transparent. See Siefert at 6:6-8.
Re Claim 14, Siefert as modified by Vanderpool teaches that the wash material is selected from the group consisting of water, alcohol (see Siefert at 5:3-6), sugar (see Vanderpool at 3:58-4:5), alternative wash materials (see id.; Siefert at 5:3-6), and various combinations thereof.

Supplying the unitary washing device of claim 1 (see rejection of claim 1, supra; see also Siefert at 5:47-49, and 7:14-22);
Loading the bee containment section with bees (see Siefert at 7:22-29);
Loading the wash material section with a wash material (see Siefert at 7:30-37 and 7:50-53; see Spec. at paragraph [0029], disclosing an additional step of screwing the collar 38 onto the system 20, which is analogous to the Siefert’s step of screwing the lid onto the system); and then
Shaking the unitary washing device until the wash is complete. See Siefert at 7:54-67.
Re Claim 18, Siefert teaches a unitary washing device (1; see figure 1, illustrating a unitary device) comprising:
a bee containment section (30; see figures 1 and 2 and 7:20-29) having a coarse filter (31 forms a filter; see figure 4, 6:23-32, and 7:56-60); and
a wash material section (section of 1 below 30; see figures 3 and 4, 7:30-37, and 7:56-60);
wherein the device is configured so that when a bee wash is complete, a spent washing fluid filters through the coarse filter. See figure 4, 7:30-37, and 7:56-67.
Siefert does not expressly teach a fine filter as claimed.
see figure 1, illustrating a unitary device; see also 7:24-27) bee washing device (see Abstract), teaches that it is known in the art for the bee washing device to comprise: a bee containment section (section of 10 below 12, 104 and above 40; or section of 10 below 12, 104 and above 40 together with 12; see figures 1 and 3, 2:55-58, and 4:53-62) having a coarse filter (40; see figures 1, 3, and 5 and 4:59-5:22); and a wash material section (96 and section of 10 below 96, including, inter alia, 102; see figure 3, 5:9-16, and 7:10-15) having a fine filter (96; see figures 1, 3, and 5 and 4:59-5:22); wherein the device is configured so that when a bee wash is complete, a spent washing fluid (see 3:58-4:5, noting that “mists” meets the claimed “fluid”) filters through the coarse filter, and then through the fine filter. See figures 1, 3, and 5, 4:59-62, 5:6:16, and 7:9-15.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the wash material section of Siefert to be have a fine filter, wherein the device is configured so that when a bee wash is complete, a spent washing fluid filters through the coarse filter, and then through the fine filter, as taught by Vanderpool, in order to easily catch and remove the varroa mites while providing a means for reusing or easily disposing of the wash fluid (see Vanderpool at 6:64-7:15), or to catch and immobilize the varroa mites on a fine filter for more easily counting them. See Siefert at 7:64-67, noting that varroa mites suspended in fluid would otherwise move as the washing device moves, thus hindering accurate counting of the number of mites.
Re Claim 19, Siefert as modified by Vanderpool teaches a method of washing bees, comprising:
Providing the device of claim 18 (see obviousness rejection of claim 18, supra; see also Siefert at 5:47-49, and 7:14-22);
Loading bees in the bee containment section (see Siefert at 7:22-29);
Loading wash material in the wash material section (see Siefert at 7:30-37 and 7:50-53); and 
Shaking the bee device so that when the wash is complete, the spent washing fluid (comprising entrained varroa mites) filters through the coarse filter, and then through the fine filter. See Siefert at 7:54-67; Vanderpool at figures 1, 3, and 5, 4:59-62, 5:6:16, and 7:9-15.
Claims 6, 10, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siefert and Vanderpool as applied to claims 1, 5, and 15 above, and further in view of Smith, U.S. Patent Application Publication No. 2004/0262306 A1.
Re Claim 6, Siefert as modified by Vanderpool teaches that the spent was material flows into the second end (see Siefert at figure 4 and 7:54-8:8; Vanderpool at figures 1 and 3, 5:6-16, and 6:64-7:15), but not expressly into a second end cap.
Smith, similarly directed to a containment device, teaches that it is known in the art for the device to have an upper section having a first end (covered by 11) and a second end cap (14) at a bottom, second end. See figure 2.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the spent wash material of Siefert as modified by Vanderpool to flow into a second end cap at the second end, as taught by Smith, in See Vanderpool at 7:9-15, contemplating ease of removal of the spent wash material.
Re Claim 10, Siefert as modified by Vanderpool teaches that the system is structure so that after the wash is complete, the varroa mites present on the fine filter (see Vanderpool at 5:11-16 and 6:64-7:9) are counted (see Siefert at 7:54-67), but does not expressly teach that an end cap is removed from the second end as claimed.
Smith, similarly directed to a containment device, teaches that it is known in the art for the device to have a bee containment section (12 could be used to contain bees) having a first end (covered by 11) and a wash material section (13, 14; see id., noting that 13, 14 could be used as a wash material section) having a second end (see id.), wherein after a wash is complete, the wash material section is unscrewed (via threading at 13a, 12b; see figures 1 and 2 and paragraph [0020]) from the system, and an end cap (14) is removed from the second end.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the system of Siefert as modified by Vanderpool to be structured so that after the wash is complete, the wash material section is unscrewed from the system, and an end cap is removed from the second end, and the varroa mites present on the fine filter are counted (note that the claimed “the wash material section is unscrewed from the system, and an end cap is removed from the second end, and the varroa mites present on the fine filter are counted” is a method step in an apparatus claim, and the system of Siefert as modified by Vanderpool and Smith is structured to have the wash material section unscrewed, an end cap removed from the second end, 
Re Claim 16, Siefert as modified by Vanderpool teaches a method of surveying a sample of bees for varroa mites, the method comprising:
Washing the sample of bees using the method described in claim 15 (see rejection of claim 15, supra); and
Looking into the wash material section and counting the varroa mites (see Siefert at 7:54-67) on the fine filter. See Vanderpool at 5:11-16 and 6:64-7:9.
Siefert as modified by Vanderpool does not expressly teach steps of detaching the wash material section from the unitary washing device, and looking down into the wash material section.
Smith, similarly directed to a unitary containment device, teaches that it is known in the art for the device to have a bee containment section (12 could be used to contain bees) having a first end (covered by 11) and a wash material section (13, 14; see id., noting that 13, 14 could be used as a wash material section) having a second end (see id.), wherein the wash material section may be detached from the unitary device. See figures 1 and 2 and paragraph [0020].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the method of Siefert as modified by Vanderpool to have a step after the washing and before the counting of detaching the wash material section from the unitary washing device, as taught by Smith, in order to make it easier 
Although Siefert as modified by Vanderpool and Smith does not expressly teach looking down into the wash material section—Siefert as modified by Vanderpool and Smith would appear to have the mites countable by either looking down or up into the wash material section, by virtue of the section being transparent (see Siefert at figures 1 and 4, 6:6-8, and 7:64-67)—it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to have a step of looking down into the wash material section, in order to obviate the need to hold the system above eye level, and to facilitate counting of the mites.
Re Claim 17, Siefert as modified by Vanderpool and Smith teaches that in step (a), the wash material is selected from the group consisting of water, alcohol (see Siefert at 5:3-6), sugar (see Vanderpool at 3:58-4:5), and various combinations thereof.
Claims 7-9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siefert and Vanderpool as applied to claims 1 and 19 above, and further in view of Ford et al., U.S. Patent Application Publication No. 2020/0068856 A1 (hereinafter Ford).
Re Claim 7, Siefert as modified by Vanderpool does not expressly teach the system structured as claimed.
Ford, similarly directed to a system for washing varroa mites from bees (see, e.g., figure 12), teaches that it is known in the art for the system to comprise: a unitary washing device (see figures 6-11) having a bee containment section (38; see figure 6 see figures 7-9 and paragraphs [0026]-[0027]), wherein the system is structured so that the wash material (64) is loaded into the system by detaching the wash material section from the system. See figure 7; note that the limitation “the wash material is loaded into the system by detaching the wash material section from the system” is a method step in an apparatus claim, and Ford’s system is structured to have the wash material loaded into the system as claimed.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the system of Siefert as modified by Vanderpool to be structured so that the wash material is loaded into the system by detaching the wash material section from the system, as taught by Ford, in order to facilitate addition or removal of the wash material, i.e., simply removing the wash material section, rather than cleaning the entire system.
Re Claim 8, Siefert as modified by Vanderpool and Ford teaches that the system is structured so that the wash material is poured through the fine filter and into the second end before the wash is initiated. See Siefert at 7:30-49; note that the limitation “the wash material is poured through the fine filter and into the second end before the wash is initiated” is a method step in an apparatus claim, and the system of Siefert as modified by Vanderpool and Ford is structured to have the wash material loaded into the system as claimed.
Re Claim 9, Siefert as modified by Vanderpool teaches that the system is structure so that after the wash is complete, the varroa mites are counted by counting the mites (see Siefert at 7:54-67) on an upper surface of the fine filter (see Vanderpool 
Ford, similarly directed to a system for washing varroa mites from bees (see, e.g., figure 12), teaches that it is known in the art for the system to comprise: a unitary washing device (see figures 6-11) having a bee containment section (38; see figure 6 and paragraph [0025]) and a wash material section (54; see figures 7-9 and paragraphs [0026]-[0027]), wherein the system is structured so that the wash material section may be removed from the system. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the system of Siefert as modified by Vanderpool to be structured so that after the was is complete, the varroa mites are counted by removing the wash material section from the system (note that the claimed “the varroa mites are counted by removing the wash material section from the system and counting the mites on an upper surface of the filter” is a method step in an apparatus claim, and the system of Siefert as modified by Vanderpool and Ford is structured to have the wash material section removed and the mites counted as claimed), as taught by Ford, in order to make it easier to see and count the number of mites entrapped on the fine filter and to fully separate spent wash material from the system, so as to prevent inadvertent movement of the mites, which would decrease accuracy of counting, by motion of wash material fluid.
Re Claim 20, Siefert as modified by Vanderpool teaches a method of surveying bees for varroa mites, comprising (see 
Washing the varroa mites as described in claim 19 (see rejection of claim 19, supra); and
Counting the number of mites (see Siefert at 7:54-67) on the fine filter. See Vanderpool at 5:11-16 and 6:64-7:9.
Siefert as modified by Vanderpool does not expressly teach a step of removing the wash section from the device.
Ford, similarly directed to a method of surveying bees for varroa mites (see, e.g., figure 12), teaches that it is known in the art for the method to comprise: providing a unitary washing device (see figures 6-11) having a bee containment section (38; see figure 6 and paragraph [0025]) and a wash material section (54; see figures 7-9 and paragraphs [0026]-[0027]); washing the varroa mites using a method comprising: loading bees (62) in the bee containment section (see figure 6 and paragraph [0025]); loading wash material (64) in the wash material section (see figure 9 and paragraph [0026]), and shaking the bee device (see figures 9-10); removing the wash section from the device (compare figure 10, with figure 11); and counting the number of mites. See figure 11 and paragraphs [0029]-[0030].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the method of Siefert as modified by Vanderpool to have a step after the washing and before the counting of removing the ash section from the device, as taught by Ford, in order to make it easier to see and count the number of mites entrapped on the fine filter and to fully separate spent wash material from the system, so as to prevent inadvertent movement of the mites, which would decrease accuracy of counting, by motion of wash material fluid.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised that claim 18 could have been rejected in at least a second anticipation rejection in view of Quattrone et al., U.S. Patent No. 3,367,308.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/           Primary Examiner, Art Unit 3642